Citation Nr: 0018798	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a liver disorder, 
characterized as hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served honorably from October 
1968 and October 1971.


FINDING OF FACT

The veteran's claim of service connection for a liver 
disorder, characterized as hepatitis C, is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a liver disorder, characterized as hepatitis C, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  In addition, 
although the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 U.S.C.A. § 1110 prescribes 
that compensation is prohibited for disabilities which are 
the result of alcohol or substance abuse whether the claim is 
based on direct service connection or, under 38 C.F.R. § 
3.310(a), on secondary service connection; the Court has also 
held that section 1110, by its terms, prohibits only the 
payment of compensation for a disability due to alcohol and 
drug abuse, but does not bar an award of service connection.  
See Barela v. West, 11 Vet. App. 280 (1998).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In this case, the veteran's service medical records include 
records indicating the veteran was hospitalized from March 
1971 to May 1971 with a diagnosis of infectious hepatitis.  
It was noted that the veteran had no known exposure to 
hepatitis, no illicit drug use, no toxic chemical exposure, 
and no use of hepatotoxin drugs or ingestion of raw 
shellfish.  The September 1971 discharge examination 
indicates the veteran had a history of hepatitis in March 
1971, without sequels. 

The post service medical evidence includes medical records 
from the Westshore Pathology Associates dated from July 1998 
to November 1998, and the North Ottawa Community Hospital 
Laboratory dated from March 1994 to March 1999 describing the 
treatment/studies the veteran has undergone for a liver 
disease.  Lastly, medical statements from Stephen T. Webster, 
M.D., dated from March 1998 to January 1999 diagnose the 
veteran with hepatitis C. 

More importantly, a January 1999 statement from Dr. Webster 
indicates hepatitis C is a chronic illness and is not always 
possible to establish a particular point in time at which the 
virus was acquired.  He further notes that we can only rely 
on the veteran's history of parenteral drug use 23 years ago 
while in the service.  In Dr. Webster's opinion since in 
there has not been other parenteral exposure, blood 
transfusions, or other risk factors, his only assumption was 
that the veteran acquired hepatitis C 23 years ago while in 
the service and using intravenous drugs.  Furthermore, Dr. 
Webster notes that hepatitis C virus was only detectable in 
1989 and 1992, and prior to that it was classified as non-A 
and non-B hepatitis.

After a review of the evidence, the Board finds that the 
January 1999 statement from Dr. Webster tends to link the 
veteran's liver disorder to in-service intravenous drug use.  
As well, the Board notes that the veteran's service medical 
records confirm a diagnosis of infectious hepatitis during 
1971.  See Barela v. West, 11 Vet. App. 280 (1998); V. 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  As 
such, the Dr. Webster's January 1999 statement provides the 
necessary medical nexus between the claimed disorder and the 
veteran's service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Therefore, the veteran's claim of service 
connection for a liver disorder, characterized as hepatitis 
C, is plausible, or meritorious on its own or capable of 
substantiation; and, the claim is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  
However, as the Board deems that additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

The claim of entitlement to service connection for a liver 
disorder, characterized as hepatitis C, is well grounded; the 
appeal is granted to this extent only.


REMAND

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  Having found that the veteran's claim 
of service connection for a liver disorder, characterized as 
hepatitis C, is well grounded, the Board must determine 
whether the duty to assist has been met by the Board before 
reaching the merits of the veteran's claim.  See 38 U.S.C.A. 
§ 5107(a).  Based on a review of the record, however, the 
Board finds that further development of the veteran's claim 
is necessary prior to final adjudication and that the claim 
must be returned to the RO for such development.  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board is not satisfied that a 
medical opinion regarding the etiology of the veteran current 
liver disorder, which is based on a review of all of the 
relevant and available evidence, has been obtained/submitted.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran's service medical records 
confirm a diagnosis of infectious hepatitis in 1971, and 
because the veteran has presented evidence in this case with 
a possible nexus between the claimed liver disorder, 
characterized as hepatitis C, and reported in-service 
intravenous drug use, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

The veteran should be afforded a VA 
examination by an appropriate physician 
in order to determine the nature and 
etiology of any liver disorder, to 
include hepatitis C.  All necessary 
evaluations, tests and studies deemed 
necessary should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to the etiology of 
the veteran's hepatitis C and the 
current liver disorder.  The examiner is 
requested to comment as to whether the 
medical evidence demonstrates that the 
infectious hepatitis diagnosed in 
service medical records was actually 
hepatitis C, and if not, whether the 
infectious hepatitis diagnosed in 
service medical records is related to 
the current diagnosis of hepatitis C and 
or the current liver disorder.  In 
addition, the examiner should provide an 
opinion as to the most likely etiology 
of the veteran's hepatitis C.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a liver disorder, 
characterized as hepatitis C, taking into 
consideration the holding in Barela v. 
West, 11 Vet. App. 280 (1998).  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



